Order entered June 8, 2015




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01449-CV

                         IN THE INTEREST OF J.C.J., A CHILD

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-53747-2009

                                         ORDER
         We GRANT appellee’s June 3, 2015 motion for extension of time to file brief and

ORDER the brief tendered to the Clerk of the Court June 8, 2015 filed as of the date of this

order.


                                                   /s/   CRAIG STODDART
                                                         JUSTICE